Citation Nr: 0904206	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder, claimed as bilateral peripheral neuropathy 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the claim on a direct 
basis.  

The veteran testified at a video-conference hearing before 
the undersigned Acting Veterans Law Judge in December 2008.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As noted above, the RO denied service connection for a 
bilateral leg condition on a direct basis.  See October 2004 
rating decision; see also September 2005 Statement of the 
Case and October 2006 Supplemental Statement of the Case.  
During his December 2008 hearing, the veteran made it clear 
that his claim is for service connection on a secondary basis 
alone.  In pertinent part, he believes that he has a 
bilateral leg disorder secondary to his service-connected 
diabetes mellitus.  See hearing transcript.

Review of the claims folder reveals that the veteran has not 
been provided notice of the information and evidence that is 
necessary to substantiate a claim for service connection on a 
secondary basis.  38 U.S.C.A. § 5103(a).  The RO/AMC should 
accomplish this on remand.

In this case, there is evidence of record that the veteran 
has been diagnosed with peripheral neuropathy.  See e.g., 
March 2004 and September 2005 mental health-physician notes.  
During an April 2006 VA diabetes mellitus examination, which 
appears to have included an examination of the veteran's 
peripheral nerves, the VA examiner reported that physical 
examination did not support peripheral vascular or neuropathy 
conditions at that time.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2008), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary in this case for the purpose of 
determining whether the veteran does in fact have a bilateral 
leg disorder and, if so, to obtain an opinion as to whether 
any current diagnosed disorder is proximately due to, or the 
result of, service-connected diabetes mellitus.  Recent VA 
treatment records should also be obtained.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall notify the veteran 
(1) about the information and evidence 
not of record that is necessary to 
substantiate a claim for service 
connection for a bilateral leg disorder 
on a secondary basis; (2) about the 
information and evidence that VA will 
seek to provide; and (3) about the 
information and evidence that he is 
expected to provide.  

2.  The RO/AMC shall obtain the veteran's 
treatment records from the Tuscaloosa VA 
Medical Center dated since October 2006.

3.  The RO/AMC shall, thereafter, 
schedule the veteran for an appropriate 
VA examination.  The veteran's claims 
folder should be available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should identify all 
disorders of the right and left legs, to 
include whether the veteran currently has 
bilateral peripheral neuropathy of the 
lower extremities.

The examiner is specifically asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's service-connected diabetes 
mellitus either (a) caused or (b) 
aggravates any diagnosed bilateral leg 
disorder, to include any bilateral 
peripheral neuropathy of the lower 
extremities found on examination.

It is requested that the examiner 
consider and reconcile any additional 
opinions of record or any contradictory 
evidence regarding the above.  A 
comprehensive report, including complete 
rationales for all conclusions reached, 
must be provided.

4.  The RO/AMC shall then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if in order.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




